Title: From George Washington to Alexander Hamilton, 4 April 1791
From: Washington, George
To: Hamilton, Alexander



Dear Sir,
Mount Vernon April 4th 1791

Your letter of the 27th Ult. came duly to hand. For the information contained in it—and for the notes which accompanied the same, I thank you.

Every expedient, as I believe you know, is in operation to avert a War with the hostile Indian tribes—and to keep those who are in treaty with us in good temper; but I am nearly thoroughly convinced that neither will be effected, or, if effected, will be of short duration while land jobbing and the disorderly conduct of our borderers is suffered with impunity; and whilst the States individually are omitting no occasion to interfere in matters which belong to the general Government.
It is not more than four or five months since the Six Nations or part of them were assured (through the medium of Colo. Pickering) that thence forward they would be spoken to by the Government of the United States only and the same thing was repeated in strong terms to the Cornplanter at Philadelphia afterwards. Now, as appears by the extract from Mr King, the Legislature of New York are going into some negotiations with these very people. What must this evince to them? Why, that we pursue no system, and that our declarations are not to be regard. To sum the whole up in a few words—the interferences of States, and the speculations of Individuals will be the bane of all our public measures. Sincerely & Affectionately I am Yrs

Go: Washington

